Citation Nr: 0715512	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disease of the 
lower extremities, to include dermatophytosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 1968 to January 1972, to include active duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his skin disease of the lower 
extremities is due to the hot and humid conditions he was 
exposed to while on active duty in Vietnam.  A review of the 
service personnel records confirm that the veteran was a 
commissioned officer in the U.S. Army in Vietnam, with 
service in the armor and finance branches.  

An August 2003 VA dermatology examination confirmed that the 
veteran had dermatophytosis affecting a significant 
percentage of the skin of both of his lower extremities at 
that time.  A VA examination in March 2006, performed 
primarily to evaluate the veteran's service-connected 
diabetes mellitus, confirmed a current skin rash with mild 
redness and multiple papular eruptions involving the left 
lower anterior leg.  

The service medical records show no skin disease.  There is, 
however, a note submitted by the veteran's wife, stating that 
rashes on the veteran's legs have been observable since his 
return from service in Vietnam.  While not a competent 
opinion as to diagnosis or etiology, the observance of a rash 
is ascertainable by the senses, and is thus something on 
which a lay person is competent to report.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In view of the medical evidence of a current diagnosis of a 
skin disease of the lower extremities, the nature of the 
veteran's service in Vietnam and the lay evidence of skin 
findings upon discharge from service, the Board finds that a 
VA dermatology examination that includes a competent opinion 
addressing the etiology of the veteran's skin disease of the 
legs is warranted.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(4) (2006).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In view of the foregoing, this appeal is REMANDED for the 
following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should then be afforded a 
VA dermatology examination to determine the 
nature, approximate onset date or etiology 
of any skin disease of the lower 
extremities, to include dermatophytosis, 
which may currently be present.  Following 
a review of the relevant medical evidence 
in the claims file, the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to provide an opinion 
on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any skin disease of the lower 
extremities that may be present (to 
include dermatophytosis or any other 
chronic, recurrent skin disorder) is 
causally linked to any incident of 
the veteran's active military 
service, to include his exposure to 
a tropical climate in Vietnam.

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is requested to provide 
a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for a skin disease of the lower 
extremities, to include dermatophytosis.  
If the benefit sought on appeal is denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).



